Title: To George Washington from Captain John Heard, 24 June 1778
From: Heard, John
To: Washington, George


                    
                        Sir
                        Hights town [N.J., 24 June 1778]Wensday Night ten oClock
                    
                    The Enimy is advanc’d five mile on the Monmouth Road toward Shrewbury, Genl Neppauson Lays at Emblens Town & the Light Infantry lays on the Hight towards Mounmouth Court house, the Baggage Lays on the road betwen Allentown and Emblens Town Genl Clinton With the left Collumn Lays about Allentown they march in two Collums I have taken three prisoners & Killd one about two miles North East of Emblenstown this intelligence you may Rely on it I was  Near their in Campttment the Prisoners informd that they were to March at three Oclock in the morning. I am Yr Hume St
                    
                        John Heard Cap⟨t.⟩
                    
                